Citation Nr: 0523386	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating above 20 percent for 
service-connected low back strain, spondylolysis, spina 
bifida occulta, status post fusion L4-S1 and scar left iliac 
crest.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Yumiko Maeda, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and July 1994 rating 
decisions issued by the RO in Montgomery, Alabama.  

The veteran is service-connected for a back disability, 
described as a low back strain, spondylolysis, spina bifida 
occulta, status post fusion L4-S1 and scar left iliac crest.  
Because there is a possibility that a separate rating may be 
warranted for the scar on the left iliac crest, this issue is 
referred to the RO for consideration in the first instance.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
severe in nature, and includes limitation of motion caused by 
pain, and pain that is chronic and intractable in nature.  

2.  The veteran experiences little intermittent relief from 
chronic and intractable low back pain, and also experiences 
neurological findings that are appropriate to the site of the 
diseased disc, including lumbosacral radiculopathy with pain 
going down into both lower extremities.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, but no more, 
for a low back disability have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5293 (2002) and Diagnostic Code 
5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), among 
other things, expanded the duty of VA to notify the claimant 
and the representative of the information and evidence 
necessary to substantiate a claim and enhanced its duty to 
assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  In general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

For purposes of complying with the VCAA notice requirements, 
a letter was sent to the appellant on July 28, 2003, to 
inform him of the information and evidence not of record (1)  
that is necessary to substantiate his claim for an increased 
rating for his service-connected low back disability, 
(2) that VA will seek to obtain, and (3) that he is expected 
to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Subsequent to the issuance of this letter, it was found by 
the United States Court of Appeals for Veterans Claims that 
38 C.F.R. § 3.159(b)(1) imposes a fourth notice requirement 
that VA "request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  See 
Pelegrini v. Principi, 18 Vet.App. 112, 120 (2004).  The 
Court also held in that decision that a claimant must be 
given notice in accordance with section 5103(a) and section 
3.159(b)(1) "before an initial unfavorable [adjudicative] 
decision on the claim."  Pelegrini, 18 Vet.App. at 121 
(emphasis added).  

Here, the Board finds that the duty to notify has been 
satisfied, and that any error with respect to either the 
content or timing of the notice provided to the veteran is 
harmless.  With respect to providing notice as to what 
information and evidence is necessary to substantiate the 
increased rating claim, the July 28, 2003, VCAA notice letter 
specifically indicated that in order to establish an 
increased rating the evidence must show that the veteran's 
service-connected condition has gotten worse.  Further, both 
the March 15, 1994, Statement of the Case (SOC) and the 
August 30, 1999, Supplemental Statement of the Case (SSOC), 
provided an explanation of the laws and requirements that are 
necessary for establishing a higher rating.  The Board, 
therefore, finds that this notice element has been satisfied.  

As to providing notice concerning what evidence and 
information VA will seek to obtain, and what evidence and 
information the veteran is expected to provide, by way of the 
July 2003, VCAA notice letter the veteran was specifically 
told that "[i]f there is any other evidence or information 
that you think will support your claim, please let us know."  
An address also was listed for purposes of sending any 
additional information or evidence.  Additionally, letters 
were sent to the veteran on August 14, 2001, and on October 
15, 2001, requesting that he submit certain evidence to VA.  
Finally, the July 2003 VCAA notice letter provided a detailed 
summary of the evidence already received by VA with respect 
to the increased rating claim, and described the types of 
additional records VA is responsible for making reasonable 
efforts to obtain.  Accordingly, the Board finds that the 
second and third notice elements have been satisfied.  
Additionally, the Board finds that the fourth notice element 
has been satisfied because the veteran was directed to 
provide to VA any medical information or evidence that has 
not been previously considered by, or provided to, VA.  

Finally, as to timing, because the July 2003 VCAA notice 
letter postdates the June 1993 and July 1994 rating decisions 
from which this appeal originates, this letter does not 
comply with the requirement contained in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(l) that notice must precede the 
initial agency of original jurisdiction (AOJ) (here the RO) 
adjudication.  However, because this letter was issued 
following two Board remands and Board hearings, and the 
veteran has repeatedly submitted both evidence and argument 
in support of his claim, the Board finds that he has been 
provided with "a meaningful opportunity to participate 
effectively in the processing of [his] claim by VA," and 
therefore the notice timing error has been "essentially 
cured" and rendered harmless, and no additional action is 
required.  See Mayfield v. Nicholson, 19 Vet.App. ___, No. 
02-1077, (Apr. 14, 2005).  

Having determined that the duty to notify has been fully 
satisfied, the Board also finds that the duty to assist has 
been adequately fulfilled.  Moreover, any error in that 
regard is rendered harmless by way of the favorable decision 
that is hereby being rendered.  

Factual Background

In April 1992 an X-ray of the back revealed evidence of 
spondylolysis of the pars interarticularis of L5.  There was 
also questionable old fractures of the L5 left lamina and the 
left iliac wing.

In a January 1993 VA examination, the veteran complained of 
lower back pain radiating down to his feet.  The objective 
findings revealed the veteran was not suffering any acute 
distress.  The back was normal, but appeared tender about the 
right sacroiliac area.  There was no muscle weakness.  
Sitting, straight leg raising, and heel-toe gait did not 
cause any pain.  Subsequently, in an X-ray of the lumbosacral 
spine, the examiner noted questionable spondylolysis of the 
pars interarticularis of L5.   

A VA operative note dated in June 1993 reflects that the 
veteran underwent a spinal fusion of the lower lumbar spine.  
In correspondence dated July 1993 from the orthopedic surgeon 
who conducted that surgery, a post operative diagnosis of 
spina bifida occulta L5, and spondylolisthesis L5 on S1, was 
provided.  
 
In a March 1994 VA examination, it was noted that the veteran 
has complained of chronic lower back pain since 1982, with 
intermittent pain radiating down either or both legs.  The 
objective findings revealed range of motion as follows:  
forward flexion to 70 degrees, backward extension to 20 
degrees, left lateral flexion to 20 degrees,  and right 
lateral flexion to 25 degrees.  His rotation to the left and 
the right was fair.  The examiner noted paraspinal muscle 
spasms and tenderness of the entire L5 region, as well as 
difficulty dressing and undressing.  The diagnosis of the 
examiner was spina bifida, spondylolisthesis, and lumbar 
fusion. 

In a hearing before the Board in February 1997 (addressing a 
related sub-issue), the veteran testified that he could not 
lift heavy items, and that he could not sit or stand for long 
periods of time.  He reported that he wears a custom back 
brace to help maintain good posture and prevent further 
injury to the lower back.  He reporting having had this brace 
since 1993.  He also reported frequently experiencing 
numbness in both legs.  

In an April 1999 orthopedic surgery clinic note, there was a 
finding of bony fusion of L4-5 and L5-S1 on the left.  In 
that same month, a lumbar myelogram was conducted that 
concluded the lumbar spine was normal and without 
complication.

During a May 1999 VA examination the veteran complained of 
chronic lower back pain that increased with bending, lifting, 
prolonged sitting, standing and walking.  He also complained 
of numbness radiating down to his feet and pain on motion.  
The physical examination revealed the veteran's range of 
motion as follows:  70 degrees of flexion, right lateral 
bending to 25 degrees, and left lateral bending to 35 
degrees, pain of arc of motion from 20 to 70 degrees, and 15 
degrees of extension with pain.  He had normal strength on 
muscle testing of the lower extremities.  He was able to heel 
and toe walk and to squat and arise again.  His reflexes and 
sensations were intact, but were said to be slightly 
diminished bilaterally.  On a supine straight leg raising 
exam, the veteran complained of back pain with raising of 
either leg up to about 40 degrees.  The diagnostic 
impressions included:  grade 1 spondylolisthesis at L4-S1 
spinous segment with intractable lower back pain, status post 
spinal fusion from L4 to S1 using left iliac crest autologous 
bone graft on the posterior aspect, with implantation of evi 
bone stimulator.  A history of incomplete fusion at L5-S1 on 
the left also was noted.  A subsequently completed myelogram 
of the lumbar spine was normal.  The physician concluded that 
there was no evidence of conduction delay, nor motor or 
sensory neuropathy in either lower extremity.

VA outpatient records dated June 1999 to October 2001 reflect 
continuous and ongoing treatment for the low back disability.  
In an October 1999 orthopedic surgery clinic note, a 
physician noted that additional surgery was not likely to 
help the veteran's lower back pain.  VA progress notes from 
October 2001 also noted trouble sleeping at night, numbness 
in the legs, and decreased range of motion.

During a Travel Board hearing in May 2000 the veteran again 
complained of increasing lower back pain.  He noted the pain 
radiated down towards his feet.  He also complained of 
trouble sleeping due to muscle spasms and cramping. 

In October 2002, additional VA orthopedic and neurological 
examinations were conducted.  The orthopedic examiner noted 
on physical examination that there tenderness to palpation in 
both the right and left paravertebral regions of the lower 
back, along with range of motion of the low back limited by 
pain.  Decreased sensation to light touch of both lower 
extremities also was noted.  The impression reached by the 
examiner was grade 1 spondylolisthesis at L4-S1 spinal 
segment with intractable low back pain, status post fusion at 
L4-S1, and posterior lateral fusion on the left at L4-5.  The 
examiner further indicated that pain on motion was noted 
"and that certainly pain would limit function on use 
including flare-ups."  Additionally, regarding the effect 
his back has on his daily activities, it was noted that the 
veteran avoids heavy lifting and bending while at work, and 
is bothered by squatting and kneeling.  

The impression reached by the neurological examiner was 
chronic low back pain, lumbosacral radiculopathy, with pain 
going down into both lower extremities, and "complaints of 
ants crawling, burning sensation, numbness in the legs and 
also sometimes misstepping [sic]."  No significant weakness 
was noted on neurological examination, but decreased pinprick 
and vibration which could be associated with back problems 
was noted on sensory examination.  


Analysis

The veteran is service connected for a low back disability 
described as low back strain, spondylolysis, spina bifida 
occulta, status post fusion L4-S1 and scar left iliac crest, 
currently rated as 20 percent disabling under Diagnostic Code 
5295.  The Board will consider whether an increased rating 
can be granted under this diagnostic code, as well as 
consider any other potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

As noted above, the veteran's service connected low back 
disability was evaluated as being 20 percent disabling in 
accordance with the old criteria set forth in 38 C.F.R. 
§ 4.17a, Diagnostic Code 5295 (2003).  Under that diagnostic 
code, a 20 percent rating is  warranted if there is muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation, which is the highest available schedular 
evaluation under that diagnostic code, is warranted where the 
condition is severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  

In this case, a review of the record clearly reveals that the 
veteran's condition is severe, and includes marked limitation 
of motion.  Consequently, a 40 percent evaluation under 
Diagnostic Code 5295 is warranted.  Not only has the veteran 
undergone multiple surgeries for his back, but he also 
receives ongoing medical and physical treatment, receives 
periodic steroid injections for pain relief, wears a TENS 
micro unit, takes pain medication, and has worn or wears a 
back brace for his low back condition.  Moreover, he has been 
found on examination to have chronic pain on motion that 
radiates into the lower extremities.  The pain is so severe 
that it was noted by the most recent VA examiner in October 
2002 as being "intractable," which means that it is not 
easily governed, managed, or relieved.  The same VA examiner 
provided the identical assessment at the time of a May 1999 
VA examination.  Accordingly, taking into consideration the 
criteria contained in Diagnostic Code 5295, as well as the 
factors involved when considering limitation of motion caused 
by pain contained in 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
a higher rating of 40 percent under Diagnostic Code 5295 is 
warranted.  

Even though 40 percent is the maximum possible rating under 
former Diagnostic Code 5295, consideration also must be given 
to whether an even higher rating is possible under any other 
potentially applicable diagnostic codes.  Under former 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome), a higher rating of 60 percent 
is possible.  Under that code, the maximum schedular rating 
of 60 percent is assigned for intervertebral disc disease 
which is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  A precedent opinion of VA's Office of 
General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
Board finds that a rating of 60 percent is warranted under 
former Diagnostic Code 5293.  As discussed above, the veteran 
experiences little intermittent relief from his 
"intractable" low back pain, despite ongoing medical and 
physical treatment that includes periodic steroid injections 
for pain relief, the wearing of a TENS micro unit, the taking 
of pain medication, and the wearing of a back brace.  The 
veteran also experiences neurological findings that are 
appropriate to the site of his diseased disc.  In that 
regard, the impression of the most recent VA neurological 
examiner was chronic low back pain, lumbosacral 
radiculopathy, with pain going down into both lower 
extremities, and "complaints of ants crawling, burning 
sensation, numbness in the legs and also sometimes 
misstepping [sic]."  While no significant weakness was noted 
on neurological examination, decreased pinprick and vibration 
which could be associated with the back problems was noted on 
sensory examination.  Accordingly, taking into consideration 
the criteria contained in Diagnostic Code 5293, as well as 
the factors involved when considering limitation of motion 
caused by pain contained in 38 C.F.R. §§ 4.10, 4.40, 4.45, 
and 4.59, a higher rating of 60 percent under former 
Diagnostic Code 5293 is warranted.  

Under the revised rating criteria for the spine that went 
into effect in 2002 and 2003, which are set forth at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, the only rating 
above 60 percent that is possible for the back is a rating of 
100 percent for unfavorable ankylosis of the entire spine.  
The evidence of record, however, clearly shows that the 
veteran does not have unfavorable anklyosis of the entire 
spine.  Accordingly, a rating higher than 60 percent under 
the new rating criteria is neither possible nor warranted.  
Although 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2004), 
provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, can be evaluated separately under an 
appropriate diagnostic code, a rating decision was issued in 
May 2003 that denied service connection for sexual 
dysfunction and/or urinary incontinence, both claimed as 
being related to the service-connected back disability.  
Because any appeal of that decision has not yet been 
perfected and certified to the Board, the Board does not 
have jurisdiction at this time to consider these matters, 
and therefore no further action or consideration is 
warranted.  

Finally, it is noted that, even though the veteran was not 
given notice of the September 23, 2002, and September 26, 
2003, regulation changes, and provided an opportunity to 
submit additional evidence or argument in response, any such 
error was harmless in this case given that an increased 
rating of 60 percent-the highest possible-is being granted 
under the old rating criteria, and a higher rating above 60 
percent under the new rating criteria is not factually or 
legally possible for the reasons discussed above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a rating of 60 percent for the service-
connected low back disability is granted, subject to the laws 
and regulations governing the criteria for award of monetary 
benefits.




	                     
______________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


